Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims overcomes claim objections and rejections made under 35 U.S.C. 112(a) written description and enablement, 35 U.S.C. 102 (a)(1), and non-statutory double patenting previously set forth in the Non-Final Office Action mailed 11/01/2021.
Election/Restrictions
Claims 1, 15, and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 31-38, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-34 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a method of treating one of the inflammatory or chronic inflammatory conditions recited in claim 31. 
The specification teaches that current therapies to treat arthritis such as non-steroidal anti-inflammatory drugs and corticosteroids can have toxic side effects and a short duration of action. Thus, artisans would be motivated to identify alternative therapies that are safer and more effective. S100A9 is known to induce cytokine secretion such as MIP-1 alpha, RANTES, MCP-1, IL-6, and TNF-alpha by monocytes by activating NFkB and the inflammasome; and mAbs against S100A9 have been shown to prevent inflammation and joint destruction in collage-induced arthritis model (Para. 0068). To this end, Applicant generated several murine and humanized anti-S100A9 
The specification does not provide any experimental data demonstrating that the claimed anti-S100A9 antibodies can effectively treat any inflammatory or chronic inflammatory condition, including those disclosed in claims 32 and 34. 
The specification defines an inflammatory or chronic inflammatory condition as a wide range of disorders (Para. 0038-0039); but the lists of clinical conditions provided in the specification is not limiting with regard to treated patient populations.  It has been shown that blocking of S100A9 by neutralizing antibody 1) diminishes immune cell infiltration and reduce inflammatory cytokines, both in the serum and in the joints, and preserve bone/collagen integrity in a murine LPS collagen-induced model of rheumatoid arthritis (Cesaro et al, see entire document, in particular, Abstract) (Cesaro, Annabelle et al. PloS one Vol. 7,9 (2012): e45478. doi:10.1371/journal.pone.0045478, of record); 2) abolishes neutrophilic inflammation and enhanced airway reactivity in the asthmatic airway (Lee, see entire document, in particular Abstract, first paragraph of Discussion) (Lee, Tae-Hyeong, et al. Clinical Immunology 183 (2017): 158-166); and 3) inhibits DSS-induced colitis as well as AOM/DSS-induced colitis associated cancer in mouse model of inflammatory bowel disease (Zhang, see entire document, in particular, Abstract and Discussion)(Zhang, Xuemei et al. “Frontiers in immunology vol. 8 1774. 13 Dec. 2017, doi:10.3389/fimmu.2017.01774). In addition, S100A9 has also been shown to potentiate the activation of neutrophils by monosodium urate crystals, the etiological agent of gout (Rousseau, see entire document, in particular, Abstract and Discussion)(Rousseau, Louis‐Simon, et al. Journal of leukocyte biology 102.3 (2017): 805-813), thus blocking the activity of S100A9 can help treat this condition. However, recently it has been demonstrated that deletion of S100A8 and S100A9 in The Journal of Immunology 206.3 (2021): 505-514). Moreover, S100A9 exerts an immunosuppressive function in male NZBWF1 mice effectively moderating lupus-like disease development via inhibition of type I interferon production, lymphocyte activation, autoantibody production (Dand, see entire document)(Dand et al, J Immunol May 1, 2017, 198 1 Supplement. 207.3) . Thus, neutralizing antibodies against S100A9 do not appear to be effective in treating every type of inflammatory or chronic inflammatory condition, especially in the absence of evidence provided either in the art or in the specification itself. 
Further, while disrupting the interaction of S100A9 with TLR2 may be therapeutically beneficial in conditions caused, at least in part, by the interaction of S100A9 with TLR2, other conditions in which the increased expression of S100A9 is merely an effect of the disease or condition reasonably would not show any beneficial therapeutic effect.  As such, it is unclear if S100A9 directly or indirectly contributes to the pathogenesis of other diseases or conditions recited in the claims (e.g. multiple sclerosis or acne) rather than simply being present at increased levels of expression. Although artisans are adept at identifying patients belonging to clinically identified conditions and disorders, increased S100A9 expression per se is not a clinical disease and/or disorder and thus artisans would reasonably need to engage in additional unpredictable basic science research and experimentation to identify the full scope of patient populations which would reasonably receive benefit, and thus be treated, by the claimed methods.  It should be further noted that the claimed anti-S100A9 antibodies specifically block the interaction between S100A9 and TLR2; however, S100A9 also interacts with TLR4 and RAGE (see paragraph 00130 of instant 
Therefore, the specification is not enabling for the treatment of any and every type of inflammatory condition or chronic inflammatory condition. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant or the prior art, whereby one of ordinary skill in the art could not determine the efficacy administering an anti-S100A9 for the treatment of every inflammatory and chronic inflammatory condition, including those not recited in claims 32 and 34. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds of claims 8, 9, and 11 cannot be determined because both claims are dependent on canceled claim 14. 

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites that the inhibitor is “adapted to inhibit binding of said S100A9 protein to TLR2”. This limitation does not further limit the structure or function of the inhibitor as recited in claim 1. The inhibitor of claim 1 is an anti-S100A9 antibody having the recited function of blocking the interaction between S100A9 and TLR2. Thus, the inhibitor is already “adapted to inhibit binding of S100A9 protein to TLR2”. The function of the Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 1, 15, and 18 are allowable. Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644